[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 07-10716                ELEVENTH CIRCUIT
                                                          November 21, 2008
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________
                                                              CLERK

                 D. C. Docket No. 05-00016-CR-WLS-1

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

JAMES E. THORNTON,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                    _________________________
                           (November 21, 2008)


Before TJOFLAT, ANDERSON and PRYOR, Circuit Judges.

PER CURIAM:
      Rick D. Collum, appointed counsel for James E. Thornton in this direct

criminal appeal, has moved to withdraw from further representation and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record confirms that

there are no issues of arguable merit on appeal. Therefore, counsel’s motion to

withdraw is GRANTED, and Thornton’s convictions and sentences are

AFFIRMED.




                                         2